Case 2:19-mj-OO666-ARL Document 7 Filed 07/26/19 Page 1 of 1 PagelD #: 22

LAW OFFICE OF JOHN F. CARMAN

Attorneys at Law

OF COUNSEL 666 Old Country Road ASSOCIATE ATTORNEY
SUSAN SCARING CARMAN, ESQ. Suite 501 SARA M. PERVEZ
MATTHEW W. BRISSENDEN, ESQ. Garden City, New York 11530
(516) 683-3600 PARALEGAL
Facsimile ANNA M, SACCO

(516) 683-8410

July 25, 2019

Honorable Arlene R. Lindsay
United States Magistrate Judge
Eastern District of New York
810 Federal Plaza

Central Islip, New York 11722

Re: United States v. Charles Vaccaro
Dear Judge Lindsay:
Please accept this letter requesting a one week extension of Mr. Vaccaro’s time to meet

the collateral requirements of his personal recognizance bond until Friday, August 2, 2019.
Assistant United States Attorney Charles Rose offers the consent of his office to this application.

Thank you for your consideration. q alt / / 7
Lf

Very truly yours,

 
 

/s/ John F. Carman |
JOHN F. CARMAN
(JC 7149)

JFC/as
